Citation Nr: 1646916	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to an increased rating for chondromalacia, right knee, rated as 10 percent disabling.

3.  Entitlement to an increased rating for status post left femur fracture with left knee instability, rated as 10 percent disabling.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to service connection for ED, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 (hypertension), July 2011 (ED), and February 2012 (bilateral knees) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to increased ratings for hypertension and bilateral knee disabilities and entitlement to service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied entitlement to service connection for ED, finding the evidence did not show that ED developed in service or was related to service-connected benign prostatic hypertrophy.  The Veteran did not timely appeal this decision.

2.  Evidence received since the December 2006 rating decision relates to the basis for the prior denial.



CONCLUSIONS OF LAW
 
1.  The December 2006 rating decision that denied entitlement to service connection for ED is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the December 2006 rating decision is new and material and the claim for service connection for ED is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In December 2006, the RO denied the Veteran's claim for service connection for ED.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the December 2006 rating decision, the evidence of record included service medical records and post-service medical records reflecting ongoing treatment for ED and a prostate condition.  The evidence of record also included statements from the Veteran which indicated his belief that his ED was related to his service-connected benign prostatic hypertrophy.  In the decision, the RO noted that there was no evidence that ED manifested during service or was causally linked to the Veteran's prostate problems.  Consequently, the RO denied service connection.

Subsequent to the December 2006 decision, the Veteran has submitted medical records reflecting ongoing treatment for ED and service-connected hypertension, along with his contentions that the two conditions are linked.  In March 2011, VA afforded him a genitourinary examination, essentially conceding that new and material evidence had been received.  In light of the above, the Board finds that evidence submitted since the December 2006 rating decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for ED is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Initially, it appears there are outstanding VA medical records which must be associated with the claims file.  Specifically, the Veteran has referenced ongoing treatment for his claimed disabilities, to include multiple trips to the emergency room; however, the most recent VA records date from September 26, 2011.  As these records are likely relevant to the pending claims, they should be obtained and reviewed.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The Board also finds that additional VA examinations are necessary in order to ascertain the current nature and severity of the Veteran's service-connected hypertension and bilateral knee disabilities.  Although the Veteran has not specifically alleged worsening of these disabilities, his most recent VA examinations were performed in February 2012, more than four years ago.  In light of this lengthy period and the Veteran's reports of ongoing VA treatment, and because the appeal is being remanded for other reasons, the Board finds that additional examination findings would be helpful in adjudicating the claims.

The Board also finds that an addendum medical opinion is necessary to ascertain the etiology of the Veteran's claimed ED.  In its November 2016 Informal Hearing Presentation, his representative argued that an addendum opinion was required, as a prior VA opinion obtained in July 2011 was inadequate.  The representative noted that the opinion-which found that it was less likely than not that the Veteran's ED was causally related to his service-connected hypertension-did not take proper account of the Veteran's lay statements and his medical history, particularly the fact that his ED developed soon after being diagnosed with hypertension.  The Board agrees.  A remand is necessary so that an addendum opinion can be obtained to clarify the etiology of the Veteran's ED.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2011 to the present.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  Schedule the Veteran for a VA internal medicine examination to ascertain the current severity of his service-connected hypertension.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's hypertension.

4.  Schedule the Veteran for an examination with a VA orthopedic specialist to ascertain the current severity of his service-connected bilateral knee disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's bilateral knee disabilities.

5.  Forward the claims file to a VA urologist for an addendum opinion regarding the claim for service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was caused or permanently aggravated by his service-connected hypertension.  The examiner should specifically discuss the Veteran's lay statements and his medical history, particularly his report that his erectile dysfunction developed soon after he was diagnosed with hypertension.

6.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


